DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed July 8th 2022, claims 1-27 are pending for examination with a January 22nd 2016 priority date under 35 USC §120 and 35 USC §119(e ).
	By way of said Amendment, claims 2-8, 13, 18-23, and 25-27 are canceled. Claims 1 and 17 are amended.

Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/
guidance/eTD-info-I.jsp.

Claims 1, 9-12, 14-17, and 24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,401,971. Although the claims at issue are not identical, they are not patentably distinct from each other; further, it would prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art
against the later invention.

Claims 1, 9-12, 14-17, and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Marsden et al. (US 2012/0206384), hereinafter Marsden, and further in view of Clark et al. (US 2009/0236210), hereinafter Clark.

Claim 1
“initiating a cleaning cycle and showing a cleaning indicator on said display” Marsden [0002] discloses “clean and disinfect commonly-touched surfaces in order to reduce cross contamination leading to hospital-acquired infections” and Marsden [0015] discloses “a virtual image of the touch surface device on display attached to the touch surface or the display of a computer”;

“monitoring key press events caused by said wipe-down process to determine which keys have been wiped and cleaned” Marsden [0015] discloses “the color of the virtual surface changes as the real surface is wiped” and Marsden [0036] discloses “changes the color of the virtual surface (or touch surface) wherever a touch occurs. Over time, the more the surface is touched, the more the virtual surface (or touch surface) becomes colored”. Also, Marsden [0009] to [0011] teaches the application of its invention to a keyboard, and that the same capacitance/vibration sensors that detect key selections/contaminations, can be used to determined how well it has been cleaned.

“indicating on said display the keys of the keyboard that have not been pressed and require the person to apply the wipe-down process” Marsden [0015] discloses “the color of the virtual surface changes as the real surface is wiped”. It is noted that Marsden teaches that the sensors are arrayed over the entire surface of a device (i.e. a keyboard), and that said sensors can be used to determine where a user has wiped. Also note that Marsden [0034] to [0036] teaches a virtual “heat map”, which uses colors to dynamically display contaminated vs cleaned parts of a surface. Marsden’s invention can be applied to a keyboard, therefore it is reasonable that points of interest include the individual keys of said keyboard, since it is at least obvious that finger contact with keys generally reflect major areas of keyboard contamination;

“determining when a predetermined number of keys of the keyboard have been pressed during the wipe-down process to calculate when the cleaning cycle is complete” Marsden [0009] - [0011] teaches touch/vibration sensors arrayed over the entire surface of a keyboard, and that these same sensors can be used to detect how well said keyboard has been physically wiped. Marsden [0015], [0036] teaches displaying a “heat map” where contaminated keyboard areas are displayed in a different color, and that the level of wipe completeness is determined by a “policy-based rule set”.
Since an obvious goal is to achieve disinfection of the entire keyboard, the initially displayed heat map will include an area of contamination (including any finite number of keys within the contaminated area), therefore disinfection of the keyboard will be complete when the user has successfully wiped the predetermined area, including all of the keys within said area. Clark [0141] discloses “the clean mode system is operational for only a predetermined period of time”.

Marsden and Clark disclose analogous art. However, Marsden does not spell out the “cleaning time” as recited above. Said feature is disclosed in Clark. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate said feature of Clark into Marsden to enhance its cleaning cycle monitoring functions.

Claim 9
“wherein the step of initiating a cleaning cycle includes providing a pushbutton on said keyboard that starts the cleaning cycle” Clark [0104] teaches a single cleaning button on a keyboard, also see Clark Figure 9 item 600. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the convenience of a single button to initiate cleaning that Clark provides.

Claim 10
“recording data regarding each cleaning cycle on the computer” Marsden at least abstract discloses “sensors that detects events… including… users’ touches, movement of the surface, when liquid is present in the surface, when there has been a change of users, time passage since the last cleaning”.

Claim 11
“wherein said data includes the time and date of each cleaning cycle, and the identification of the person during each cleaning cycle” Marsden abstract, also [0008] discloses “sensors that detects events… including… time passage since the last cleaning”, to accurately detect elapsed time since last cleaning. Marsden [0018] also teaches a detection of a change of user. Clark [0131] teaches a user entering a date of required cleanings (i.e. day/week/month/year, etc.). Also, Clark [0093] teaches “login” by a new user, which implies user identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the benefit of increased recordation accuracy that Clark provides.
Claim 12
“wherein said data includes whether each cleaning cycle was carried out to completion” Clark [0141] discloses “the clean mode system is operational for only a predetermined period of time… If the time has not expired, then the keyboard remains in the clean mode until the user represses the activation button 600”; the “not expired time” indicates the cleaning is not complete. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the benefit of more accurate record keeping that Clark provides.

Claim 14
“wherein the step of initiating a cleaning cycle includes establishing a calendar reminder for conducting a cleaning cycle” Marsden [0005] discloses “a sensor and warning system… when the number of keystrokes and/or time interval has surpassed a certain maximum and warns the user that it is time to clean the keyboard”. Clark [0131], and [0133] teaches a user entering predetermined times that cleaning will be required, and display of messages indicating when a cleaning is currently required, along with the next scheduled cleaning. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the convenience of more accurate record keeping and visual reminders that Clark provides.

Claim 15
“wherein the step of initiating a cleaning cycle includes counting the total elapsed time that the keyboard has been used since a previous cleaning cycle” Marsden abstract discloses “sensors that detects events… including… time passage since the last cleaning”, to accurately detect elapsed time since last cleaning, the recorded “date” is inherently disclosed.

Claim 16
“wherein the step of initiating a cleaning cycle includes counting the total number of users of the keyboard since a
previous cleaning cycle” Marsden at least abstract discloses “sensors that detects events… including… users’ touches, movement of the surface, when liquid is present in the surface, when there has been a change of users, time passage since the last cleaning”.

Claim 17
Claim 17 reflects substantially similar subject matter as claimed in claim 1, and in further view of the following, is rejected along the same rationale.

“logged-in user identification” Clark [0093] teaches “login” by a new user, which is a form of user identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the benefit of increased recordation accuracy that Clark provides.

“displaying a cleaning message to the logged-in user that a cleaning cycle is required” Clark [0133] teaches a display of messages indicating when a cleaning is currently required, along with the next scheduled cleaning. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the convenience of more accurate record keeping and visual reminders that Clark provides to the warning system of Marsden.

“reporting the cleaning cycle results” Marsden [0008] teaches reporting of cleaning status to a host computer, then to a server,

“further including the step of incentivizing compliance with said cleaning message through positive reinforcement messages to the responsible individual for cleaning cycle completion, and sanctions for ignoring a cleaning message or failing to complete the cleaning cycle” Marsden teaches adequate cleaning cycles tied to a cleaning policy and various warnings that are not removed until the keyboard is adequately wipes. Said warnings serve as a form of sanction (i.e., a negative messaging). Marsden [0005] discloses “a sensor and warning system that is operatively coupled to the keyboard assembly that detects when the number of keystrokes and/or time interval has surpassed a certain maximum and warns the user that it is time to clean the keyboard. The sensor assembly then detects when the user has wiped the surface of the keyboard and clears the warning.”

Claim 24
“a graphic depiction of a timer that sets a dwell period to be observed to allow cleaning compounds of the wipe-down process to adequately disinfect the keyboard” Clark [0090] discloses “the predetermined time interval (monitored by, for example, a timer) is reset to time equal to zero” and Clark [0094], and  Fig. 21 discloses “a graphical user interface is operably connected to the keyboard assembly 300 to permit a user to selectively change the parameters of the predetermined interval”. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to apply Clark to Marsden, providing Marsden the added insurance of time intervals to Marsden’s sensor detection of successful wet cleaning.

Response to Arguments
Applicant's arguments filed July 8th 2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to the Marsden reference, that “although the touch surface may be configured through graphics to appear as a computer keyboard, it is always described as a single unitary surface, not an assembly that includes individual mechanical keys. … Marsden’384 does not monitor key presses on the keyboard caused by the wipe-down process to determine which keys have been wiped and cleaned, as is claimed in the present invention. Rather, Marsden’384 carries out an area-wide monitoring process of the touch surface that does not regard the (virtual) keys represented on the touch surface.” Said argument is not persuasive.
As cited for the rejection of claim 1, Marsden [0015] discloses “the color of the virtual surface changes as the real surface is wiped” and Marsden [0036] further discloses “changes the color of the virtual surface (or touch surface) wherever a touch occurs. Over time, the more the surface is touched, the more the virtual surface (or touch surface) becomes colored”, which clearly indicate that individual key pressing is monitored. Evidently, the argued feature is disclosed in the cited Marsden reference, accordingly, the exemplary citations are amended.
Subsequently, applicant points out five facts in support of traversing the Marsden reference:
 1)  A touch surface keyboard used in a medical facility difficult to use if wearing latex.
	Whether difficult or not, latex wearing keyboard is not a subject matter of the present application prosecution.
2)  The capacitive sensors cannot be relied upon to detect key press if wearing medical gloves.
	As indicated above, gloves wearing is not a subject matter of the present application prosecution.
3)  wiping down cannot be carried out by touch, the heat map is required for depicting wiped-down.
	Marsden clearly discloses “the user has wiped the surface” in paragraph [0011], which directly contradicts applicant’s argument of “wiping down cannot be carried out by touch”. And, the heat map is utilize for displaying color changing for easy review.
4)  Marsden’384 relies entirely on capacitive sensors. No detection of key press of the cleaning process.
	Key press is a basic function of all keyboards, the “no detection of key press of the cleaning process” is simply a false argument. As indicated above, the heat map is utilized for displaying different colors for easy review, not a “entirely relied” detection mechanism.
5)  The wipe-down process of Marsden’384 cannot be applied to a mechanical keyboard, the mechanical
      keyboard does not present a smooth surface that may be wiped and “heat mapped.”
	Applicant again presents a false argument because Marsden [0011] discloses “the user has wiped the surface”. Apparently, wipe down process can be applied to a mechanical keyboard.
	Furthermore, applicant argues that “the progress of the cleaning procedure is managed by monitoring key presses of real keys, NOT by detecting mere swipes across a smooth surface, as in Marsden’384.” Applicant repeatedly emphasizes on the keyboards being “real”, the “real keyboard” is disclosed in Marsden. In Marsden, “capacitive sensors” are also disclosed. Paragraph [0010] of Marsden discloses “the present invention can detect not only user selections, but also user touches on the surface (such as resting their fingers).” Marsden [0013] further discloses “a user has wet fingers, only the area they touch will be affected by the moisture while the rest of the surface that remains cry will not”. All these disclosures indicate the keyboard of Marsden is a physical real keyboard.
	Finally, applicant argues that “claim 17 recites a system for compelling cleaning of the physical keys of the alphanumeric keyboard. This concept is never expressed in Marsden’384 or the other references, … This distinction is amplified by the introduction of the limitations of old claim 18 into independent claim 17.” Said argument is not persuasive because Marsden discloses the so-called compelling cleaning in the background section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175